DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, acknowledgement is made of the applicant’s preliminary amendments to the claims under 37 CFR 1.115.  Under examination are the newly amended claims, 1-17.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) for the mentioned in the description: adapter and apparatus.  The Examiner is unable to see within the Drawings the difference between the claimed and disclosed apparatus and the claimed and disclosed adapter.  Both claimed terms lack reference numbers within the Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  Line 2 of Claim 5 states “it”.  The term lacks proper antecedent basis.  The Examiner suggests replacing “it” with –the septum--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 & 10
	The claims recite an apparatus and an adaptor.  The Examiner contends that with the reference signs missing from the Drawings and the lack of a clarifying disclosure of the claimed elements within the Specification leads to confusion and indefiniteness as to what the claimed elements encompass.  In order to expediate prosecution, the Examiner is interpreting the apparatus to be the whole of the invention and the adaptor to be a part of it.
Claim 1 & 10
	The claims recite locking means.  The Examiner contends that with the reference sign missing from the Drawings and the lack of a clarifying disclosure of the claimed element within the Specification leads to confusion and indefiniteness as to what the claimed element encompasses.  In order to expediate prosecution, the Examiner is interpreting the elements to be the any element capable of locking.
Claim 1 & 10
	The claims recite receiving region.  The Examiner contends that with the reference sign from the Drawings (Figure 4, Element 500) is not clear and appears to be pointing to the top of an enclosure.  Further the lack of a clarifying disclosure of the claimed element within the Specification leads to confusion and indefiniteness as to what the claimed element encompasses.  The Specification discloses the receiving region as being elongated and intended for the insertion of a hose and is located between the end face of the adapter and a wall of the console (Para 0068 of the PGPUB).  In order to expediate prosecution, the Examiner is interpreting the elements to be any element capable of receiving a hose.
Claim 3
	The claim recites console.  The Examiner contends that with the reference sign from the Drawings (Figure 4, Element 400) is not clear and appears to be pointing to the side of an enclosure.  Further the lack of a clarifying disclosure of the claimed element within the Specification leads to confusion and indefiniteness as to what the claimed element encompasses.  The Specification discloses the console as being an element of a blood treatment device and there is a wall of the console (Para 0068 of the PGPUB).  In order to expediate prosecution, the Examiner is interpreting the elements to be any element capable of treating blood.  The Examiner is not interpreting the console as being an enclosure.
Claim 6 & 9
	The claim recites in turn.  The Examiner contends that the claim term leads to confusion and is indefinite as to what the claimed limitation encompasses.  In order to expediate prosecution, the Examiner is interpreting the limitation to be irrelevant.
Claim 7, 13 & 17
	The claim recites preferably.  The Examiner contends that the claim term leads to confusion and is indefinite as to what the claimed limitation encompasses.  The claim term implies that the claimed element is not positively claimed or required by the claim.   In order to expediate prosecution, the Examiner is interpreting the limitation as not required claim.
Claim 13 & 17
	The claim recites with provision.  The Examiner contends that the claim term leads to confusion and is indefinite as to what the claimed limitation encompasses.  In order to expediate prosecution, the Examiner is interpreting the limitation to be irrelevant.

Claim limitation “locking means”, “displacement mechanism” and “means for receiving a fluid sample” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification lacks the details as to what structure the above cited claimed elements are.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynn (U.S. Patent 5,324,256).
Examiner’s Note:  Based on the numerous pending 35 U.S.C. § 112 rejections, the claims are interpreted as best understood by the Examiner.
Claim 1:  Lynn teaches –
An apparatus for sample taking from a fluid-conducting system [blood aspiration system] (Figure 1, Element 10), characterized in that the apparatus has at least one adapter (Figure 2, Element 60 & 30) which comprises:
at least one septum (Figure 3, Element 40) and 
at least one cannula (Figure 3, Element 58) displaceable relative to the septum (Figure 3, Element 40), 
wherein the cannula is displaceable such that it penetrates the septum in a sample taking position 
[Upon full penetration, the cannula tip lies within flow channel 50 enabling a blood sample to be withdrawn through cannula tip opening 74] (Col. 8, Line 48-54) 
and does not penetrate the septum in a flushing position 
[When sampling is completed, the aspirator is withdrawn axially from the aspirator receiver housing] (Col. 8, Line 58-59) and 
wherein the adapter (Figure 1, Element 60 & 30) has at least one flushing region [flow channel] (Figure 3, Element 50) for a flushing medium [intravenous fluid from fluid source 15] (Col. 7, Line 31-32) which is arranged such that it is in fluid communication with the inner space of the cannula (Figure 3, Element 58) in the flushing position of the cannula
[After a blood sample is taken, the fluid communication between the aspirator receiver 30 and the reservoir 25 is reopened] (Col. 7, Line 53-55) and 
wherein the apparatus has at least one receiving region (Figure 3, Element 80) having locking means (Figure 3, Element 54) for the at least one fluid-conducting system by which the fluid-conducting system is fixable in a defined position relative to the adapter (Col. 8, Line 3-4).
Examiner’s Note:  The Examiner contends that due to the manual actuation and activation of the invention of Lynn, the invention of Lynn is capable of operating in the manner claimed.
Claim 2/1:  Lynn teaches characterized in that the locking means fix the fluid-conducting system relative to the adapter by shape matching (See Figure 3).
Examiner’s Note:  The shape matching is being interpreted by the Examiner as any structure or element capable of fitting together.  Similar to a hand fitting within a glove.  The glove has been shaped to match a hand.
Claim 3/1:  Lynn teaches characterized in that the receiving region (Figure 3, Element 80) is located at or in the adapter (as shown in Figure 2 & 3).
Claim 4/1:  Lynn teaches characterized in that at least one displacement mechanism for displacing the cannula is present which is manually actuable (Figure 3, Element 70 and the ring as shown on the top of Figure 2).
Claim 5/1:  Lynn teaches characterized in that the septum (Figure 3, Element 40) is arranged such that it terminates the inner space of the cannula in a fluid-tight manner [tight fit with the shroud] (Col. 10, Line 5-6) with respect to the flushing region in the sample taking position [cannula tip opening 74 is occluded by the elastomeric septum 40] (Col. 8, Line 60-63).
Claim 6/1:  Lynn teaches characterized in that the fluid-conducting system is located in the receiving region (Figure 3, Element 80), with the fluid-conducting system in turn having at least one septum (Figure 3, Element 40) which is aligned with the septum of the adapter (Figure 2, Element 60 & 30) in the displacement direction (as shown in Figure 3, Element 70) of the cannula (Figure 3, Element 58).
Claim 7/6/1:  Lynn teaches characterized in that the fluid-conducting system is a hose (Figure 1, Element 24 & 23).
Claim 8/1:  Lynn teaches characterized in that the apparatus has means for receiving a fluid sample from the fluid-conducting system (Figure 4, Element 79).
Claim 9/1:  Lynn teaches characterized in that the flushing region [flow channel] (Figure 3, Element 50) is filled with flushing solution [intravenous fluid from fluid source 15] (Col. 7, Line 31-32).
Claim 10:  Lynn teaches –
An apparatus for sample taking from a fluid-conducting system [blood aspiration system] (Figure 1, Element 10), characterized in that the apparatus has:
at least one adapter (Figure 2, Element 60 & 30) and 
at least one receiving region in which the at least one fluid-conducting system is located (Figure 3, Element 80), 
wherein the receiving region is formed with locking means  (Figure 3, Element 54)  for the fluid-conducting system by which the fluid-conducting system is fixed at a defined position relative to the adapter (Col. 8, Line 3-4), 
wherein the adapter comprises at least one cannula arranged displaceably relative to the fluid-conducting system (Figure 3, Element 70 and the ring as shown on the top of Figure 2), 
wherein the fluid-conducting system has at least one septum (Figure 3, Element 40), and 
wherein the cannula is displaceable such that it penetrates the septum of the fluid-conducting system in a sample taking position 
[Upon full penetration, the cannula tip lies within flow channel 50 enabling a blood sample to be withdrawn through cannula tip opening 74] (Col. 8, Line 48-54) 
and does not penetrate this septum in a flushing position 
[When sampling is completed, the aspirator is withdrawn axially from the aspirator receiver housing] (Col. 8, Line 58-59).
Examiner’s Note:  The Examiner contends that due to the manual actuation and activation of the invention of Lynn, the invention of Lynn is capable of operating in the manner claimed.
Claim 11/10:  Lynn teaches characterized in that the locking means fix the fluid-conducting system relative to the adapter by shape matching (See Figure 3).
Examiner’s Note:  The shape matching is being interpreted by the Examiner as any structure or element capable of fitting together.  Similar to a hand fitting within a glove.  The glove has been shaped to match a hand.
Claim 14:  Lynn teaches a method for taking a sample from a fluid-conducting system by means of an apparatus having the features in accordance with claim 1 (See rejection for Claim 1), characterized in that the cannula is moved manually (Figure 3, Element 70 and the ring as shown on the top of Figure 2) into the fluid-conducting system after the placement of a fluid-conducting system into the receiving region and subsequent to this a sample is taken from the fluid-conducting system (Col. 7, Line 53-55 and Col. 8, Line 48-54 & 58-59).
Claim 15/14/1:  Lynn teaches characterized in that the fluid-conducting system is fixed by a shape-matched connection in the receiving region (See Figure 3).
Examiner’s Note:  The shape matching is being interpreted by the Examiner as any structure or element capable of fitting together.  Similar to a hand fitting within a glove.  The glove has been shaped to match a hand.
Claim 16/14/1:  Lynn teaches characterized in that the sample taking takes place in a time or incident controlled manner (Col. 7, Line 53-55 and Col. 8, Line 48-54 & 58-59).
Examiner’s Note:  In the broadest most reasonable interpretation, the operator of the invention of Lynn would operate the device in an incident controlled manner.
Claim 17/14/1:  Lynn teaches characterized in that a flushing of the cannula is carried out after the sample taking (Col. 7, Line 53-55 and Col. 8, Line 48-54 & 58-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (U.S. Patent 5,324,256) and further in view of Demers et al. (U.S. Patent Application 2009/0095679 A1)
Claim 12/1:  Lynn teaches having at least one apparatus in accordance with claim 1 (See the rejection for Claim 1 above).  Lynn fails to teach a blood treatment device.  However, Demers teaches a blood treatment device, in particular a dialysis device (Abstract) in order to sample blood from the blood sample port of Demers (Para 0183). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Lynn in the blood treatment device of Demers in order to sample blood from the blood sample port of Demers (Para 0183).
Claim 13/12/1:  Lynn teaches the apparatus such that the cannula (Figure 3, Element 58) is introduced into the fluid-conducting system inserted into the receiving region for the purpose of the sample taking (Figure 3, Element 80).  Lynn fails to teach a control unit.  However, Demers teaches characterized in that the device has at least one control unit which controls the apparatus in order to sample blood from the blood sample port of Demers (Para 0183).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Lynn in the blood treatment device of Demers in order to sample blood from the blood sample port of Demers (Para 0183).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burkholz (U.S. Patent Application 2012/0016266A1) – Burkholz teaches an extravascular system. The system includes a body, a septum, a septum activator, and a blood sampling device. The body has and inner lumen extending therethrough. The septum is disposed within the inner lumen. The septum activator is disposed within the inner lumen proximal the septum. The septum activator has an inner passage extending therethrough. The blood sampling device has a tube that is longer than a length of the septum activator and has a width less than or equal to a width of the inner passage of the septum activator. An interior of the tube is in fluid communication with a reservoir within the blood sampling device. A vent is in fluid communication with the reservoir. 
Kenley et al. (U.S. Patent 5,591,334) – Kenley teaches a dialysis machine that discloses a water treatment module, a dialysate preparation module having a dialysate circuit, and an extracorporeal circuit including a dialyzer and arterial and venous blood lines that connect to the patient.
Columbus (U.S. Patent 5,055,203) – Columbus teaches an integrated blood collection, separation and dispensing device is disclosed that allows a method of blood collection, serum separation and serum dispensing to occur using a single device (other than a centrifuge). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793